Bates, Judge,
delivered the opinion of the court.
At the March term, 1862, of this court the respondent produces in court a transcript of the record and proceedings in the cause, and it appears thereby that an appeal was allowed in the cause more than thirty days before the beginning of this term, that is, on the twenty-ninth day óf March, 1861, and no transcript has been filed by the appellant in the office of the clerk of the court. The respondent moves for an affirmance of the judgment; it is right.
Judgment affirmed.
Judges Bay and Dryden concur.